Citation Nr: 0627509	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected tinnitus, to include 
entitlement to separate evaluations for each ear.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to a compensable evaluation for cellulitis of 
the wrists and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to February 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to a compensable evaluation for 
cellulitis of the wrists and hands is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows Level VII hearing acuity in 
the left ear and Level V hearing acuity in the right ear, 
with an exceptional pattern of hearing impairment in the left 
ear.

2.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

3.  The veteran's records include a medical diagnosis of post 
traumatic stress disorder (PTSD).

4.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

5.  There is insufficient evidence to corroborate the 
veteran's accounts regarding his alleged stressors.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss, currently evaluated as 30 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005).

3.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased rating for bilateral hearing loss, currently 
evaluated as 30 percent disabling, and entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication, a letter dated in 
July 2002, satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

An increased rating for bilateral hearing loss, currently 
evaluated as 30 percent disabling

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.

Service connection was established for impaired hearing by an 
October 1969 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.86, Diagnostic Code 6299, 
effective February, 14, 1969.  A January 1995 rating 


decision changed the disability to bilateral sensorineural 
hearing loss and increased the disability rating to 20 
percent under 38 C.F.R. § 4.86, Diagnostic Code 6102, 
effective from September 20, 1994.  A November 2002 rating 
decision increased the disability rating for bilateral 
sensorineural hearing loss to 30 percent under 38 C.F.R. 
§ 4.86, Diagnostic Code 6100, effective from July 5, 2002.

A March 2002 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
85
95
LEFT
20
55
55
65

The average pure tone thresholds for these frequencies were 
66 decibels in the right ear and 49 decibels in the left ear.  
Speech discrimination testing was 76 percent, bilaterally.

An October 2002 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
75
85
90
LEFT
15
55
60
60

The average pure tone thresholds for these frequencies were 
70 decibels in the right ear and 48 decibels in the left ear.  
Speech audiometry using the Maryland CNC word list revealed 
speech recognition ability of 62 percent in the right ear and 
of 64 percent in the left ear.

A May 2005 VA audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
85
85
LEFT
10
50
55
60

The average pure tone threshold for these frequencies was 
shown as 59 decibels in the right ear and 44 decibels in the 
left ear.  Speech audiometry using the Maryland CNC word list 
revealed speech recognition ability of 68 percent, 
bilaterally.

Applying the March 2002 results to the Schedule reveals a 
numeric designation of Level IV in the right ear and Level 
III in the left ear under 38 C.F.R. § 4.85, Table VI.  
Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a 10 percent evaluation for hearing loss 
under Diagnostic Code 6100.  Applying the October 2002 
results to the Schedule reveals a numeric designation of 
Level VII in the right ear and Level V in the left ear under 
38 C.F.R. § 4.85, Table VI.  Applying these findings to 38 
C.F.R. § 4.85, Table VII of the Schedule results in a 30 
percent evaluation for hearing loss under Diagnostic Code 
6100.  Applying the May 2005 results to the Schedule reveals 
a numeric designation of Level V in the right ear and Level 
IV in the left ear under 38 C.F.R. § 4.85, Table VI.  
Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a 10 percent evaluation for hearing loss 
under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  While the veteran's test results did not demonstrate a 
pure tone threshold of 55 decibels or more in all four 
frequencies in either ear, the October 2002 VA audiology 
examination report notes a pure tone threshold of 30 decibels 
or less at 1000 Hertz and a pure tone threshold of 70 
decibels or more at 2000 Hertz in the right ear.  Applying 
the provisions of 38 C.F.R. § 4.86 results to the Schedule 
reveals the highest numeric designation as that of Level VII 
in the right ear under 38 C.F.R. § 4.85, Table VI.  This is 
then increased to Level VIII in the right ear, in accordance 
with 38 C.F.R. § 4.86.  Applying this increase in the right 
ear, due to an exceptional pattern of hearing impairment, to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 30 
percent 


evaluation for hearing loss under Diagnostic Code 6100.  
Consequently, a rating in excess of 30 percent is not 
warranted for the veteran's service-connected bilateral 
hearing loss.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
degree to which this disability affects the average 
impairment of earnings, according to the Schedule, does not 
result in an evaluation in excess of 30 percent, and 
entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155.

An evaluation in excess of 10 percent disabling for service-
connected tinnitus

The facts of this case are not in dispute.  In a December 
1969 rating decision, service connection for tinnitus was 
granted under 38 C.F.R. § 4.87, Diagnostic Code 6294, and a 
noncompensable rating was assigned, effective from February 
14, 1969.  A July 1970 rating decision increased the initial 
rating to 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Thereafter, in July 2002, the veteran filed a claim 
for an evaluation in excess of 10 percent disabling, to 
include separate ratings for each ear, for service-connected 
tinnitus.  By a rating decision dated in November 2002, the 
claim was denied on the basis that 10 percent was the maximum 
evaluation for that condition provided by the Schedule.  The 
veteran appealed that decision to the Board.  In a May 2006 
statement, the veteran's representative claimed that the 
veteran was entitled to separate ratings of 10 percent for 
each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006), the Federal Circuit 
concluded that CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 

Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records show that in July 1963, 
a diagnosis of passive aggressive reaction characterized by 
much underlying hostility, and suicidal gesture while 
intoxicated was given.  In December 1967, a diagnosis of 
emotionally immature personality disorder was reported and in 
December 1968, a diagnosis of passive aggressive personality 
was made.

The evidence of record shows that PTSD has been diagnosed in 
medical examinations and outpatient reports from October 1998 
to the present.

A June 2002 VA outpatient report stated that the veteran 
reported that he was stationed in Vietnam and while in combat 
there, he passed out during a security procedure.  It further 
stated that he experienced a trauma while undergoing surgery 
on the left mastoid area in the fall of 1968.  The veteran 
stated that a Navy corpsman was instructed to use smelling 
salts to keep the veteran awake during this procedure.  
During this time, the veteran stated that he had previously 
had difficulty with flashback to the theater of combat, and 
that at this moment of surgery, he experienced one.  This 
flashback took the form of "an enemy Asian soldier running 
across a muddy field" in order to attack him and that, as 
the image was about to kick him, he closed his eyes.  The 
veteran stated that this caused the Navy corpsman to panic 
and, instead of using smelling salts, he pushed the veteran 
off the operating table, resulting in a seven day stay in the 
intensive care unit.  The report further stated that the 
veteran's delayed form of PTSD was evidenced by his symptoms, 
nightmares and flashbacks of events of the record in the 
field of combat and that these also constituted the risk 
factors for the development of PTSD.  There is no other 
medical evidence of record that discusses a link between the 
veteran's current symptoms and an in-service stressor.

In a July 2002 response to a request by the RO for 
information in support of his claim for service connection 
for PTSD, the veteran wrote, under the heading "Description 
of the event or events which you experienced during military 
service which you feel contributed to your current claim for 
service connection for [PTSD],"

I was on the U.S.S. HOLDER DD819.  I 
slept directly under a twin barrel 5" 38 
cannon.  Some times, if we were going to 
be firing a long time we did 4 on 4 off.  
I have severe screaming in both ears.  I 
also have nightmares about the firing.  
June to Oct 1966.

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The veteran's 
service records indicate that he served on board the U.S.S. 
HOLDER from May 1962 to November 1966 as a fireman and a 
mechanic.  His military decorations include the National 
Defense Service Medal, the Armed Forces Expeditionary Medal, 
and the Vietnam Service Medal.  There are no references to 
combat in the veteran's service personnel records.  He did 
not earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  For these reasons, 
the Board concludes that the objective evidence of record 
does not indicate that he engaged in combat with the enemy.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

The veteran has, at various times, mentioned three separate 
stressors in relation to his PTSD.  These consist of the 
incident where he passed out during a security procedure 
while in combat, the incident where he was pushed off of an 
operating table, and the exposure to naval gunfire.  Of these 
three, the first two have been medically linked to his 
current symptoms of PTSD.  While the record includes evidence 
that states that the U.S.S. HOLDER conducted naval gunfire 
support off Vietnam during the time that the veteran was 
aboard, this stressor has not been linked by medical evidence 
to his current symptoms of PTSD.

There is no evidence of record to support the incident where 
the veteran claimed that he passed out during a security 
procedure while in combat.  In fact, a December 2004 report 
of contact with the veteran stated that he was called to see 
if he stepped foot in Vietnam.  The report stated that the 
veteran answered the phone, verified that he was on board the 
U.S.S. HOLDER, and said that he did not go ashore while in 
the waters of Vietnam.  The report states that when asked a 
second time, the veteran once again said that he did not go 
ashore in Vietnam.  As there is no evidence that the veteran 
ever engaged in combat, other than his statement in the June 
2002 VA outpatient report, there is insufficient credible 
supporting evidence that this claimed in-service stressor 
occurred.

There is also insufficient evidence of record in regards to 
the incident in which the veteran was pushed off an operating 
table.  In a March 2005 Statement in Support of Claim, the 
veteran stated that the incident occurred in 1967 following a 
high speed chase in which he blacked out and "went through a 
light pole."  He further stated that he was admitted to 
Quonset Point Naval Station Hospital and that he was later 
sent to Chelsea Naval Hospital in Chelsea, Massachusetts for 
treatment.  A review of the veteran's service medical records 
show that he was treated at Quonset Point in December 1967 
for possible seizures and was subsequently referred to the 
Naval Hospital in Chelsea, Massachusetts.  The Chelsea 
medical report shows that while under treatment there, he 
underwent a lumbar puncture.  However, the report does not 
show that the veteran fell off of an operating table during 
this procedure.  In fact, none of the veteran's service 
medical records show that he fell off of an operating table 
at any time during active duty nor do they show that the 
veteran underwent a surgical procedure of the left mastoid 
area in either 1967 or 1968.

As discussed above, since the evidence of record, to include 
the veteran's service personnel records, does not indicate 
that he engaged in combat with the enemy, the veteran's claim 
cannot be granted without corroborating evidence.  See 
Fossie, 12 Vet. App. 1, 6 (1998).  As there is insufficient 
evidence of record of the medically linked stressors, these 
claimed stressors have not been adequately corroborated.

The record contains insufficient supporting evidence of the 
veteran's claimed stressors.  Given the lack of corroborating 
evidence, the Board finds that service connection for PTSD is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.

Service connection for PTSD is denied.


REMAND

During the course of the veteran's appeal, the schedular 
criteria by which skin disabilities are rated were revised.  
The new criteria have been in effect since August 30, 2002.  
67 Fed. Reg. 49,590- 49,599 (July 31, 2002).  In this case, 
the new regulatory criteria used for the evaluation of skin 
conditions have not yet been provided to the veteran.  

Accordingly, the case is remanded for the following action:

The veteran and his representative must 
be provided a Supplemental Statement of 
the Case, to include the revised criteria 
under the Schedule for his service-
connected cellulitis of the wrists and 
hands, and given an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


